In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐3733

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


GREGORY F. YOUNG,
                                                Defendant‐Appellant.


         Appeal from the United States District Court for the 
                     Central District of Illinois.
          No. 4:16‐cr‐40002‐SLD‐1 — Sara Darrow, Judge. 



      ARGUED MARCH 29, 2017 — DECIDED JULY 13, 2017


   Before  WOOD,  Chief  Judge,  and  ROVNER  and  WILLIAMS,
Circuit Judges.
   ROVNER, Circuit Judge. Gregory F. Young pled guilty to one
count  of  unlawful  possession  of  a  firearm  by  a  felon.  He
challenges  his  sentence  on  appeal,  asserting  that  the  court
procedurally erred by relying on a clearly erroneous fact and
2                                                              No. 16‐3733

by incorrectly applying guidelines commentary when deter‐
mining his sentence. We affirm.
                                        I.
     In 2007, Young was convicted of two counts of burglary in
Indiana. After serving a term of imprisonment, he was released
on probation in March 2015. Young was under the influence of
cocaine when he committed the robberies and so, as a condi‐
tion of probation, he was subject to random drug screenings.
In October 2015, he appeared for a random drug test wearing
a “Whizzinator,” a prosthetic penis that comes with a synthetic
urine pack.1 The device was confiscated and Young provided
a  urine  sample  that  tested  positive  for  cocaine,  opiates  and
marijuana.  A  warrant  was  issued  for  his  arrest.  The  next
month,  he  was  stopped  by  a  state  trooper  while  driving
through Illinois because his windshield was obstructed by a
number  of  air  fresheners.  See  United  States  v.  Garcia‐Garcia,
633 F.3d 608, 615–16 (7th Cir. 2011) (noting that air fresheners
may  (or  may  not)  constitute  material  obstructions  under
Illinois law depending on their size, their position relative to
the driverʹs line of vision, and whether they are stationary or
mobile); 625 ILCS 5/12‐503(c) (“No person shall drive a motor
vehicle  with  any  objects  placed  or  suspended  between  the
driver and the front windshield … which materially obstructs


1
   The Whizzinator bills itself as a sex toy and warns purchasers that the
product is “not intended for any illegal purposes. Nor is it to be used to
defeat  lawfully  administered  drug  tests.”  See  http://www.
thewhizzinator.com/whizzinator.html  (last  visited  July  6,  2017).  Yet  the
product  comes  with  “medical  grade  urine”  and  an  “ultra‐quiet  flow
system.”
No. 16‐3733                                                           3

the driverʹs view.”). A records check revealed that he had an
outstanding warrant in Indiana. He consented to a pat‐down
search  that  led  to  the  discovery  of  six  rounds  of  .40  caliber
ammunition,  a  quarter  gram  of  heroin  and  a  half  gram  of
marijuana in his pants pockets. In a subsequent search of the
vehicle,  law  enforcement  officers  found  a  loaded  Smith  &
Wesson .40 caliber semi‐automatic handgun, an unloaded SKS‐
type semi‐automatic 7.62 mm rifle, nine SKS rifle magazines
(eight of which were fully loaded with a total of 221 rounds of
7.62  mm  ammunition),  1.3  pounds  of  marijuana,  and  a  half
pound  of  synthetic  marijuana.  After  waiving  his  right  to
remain  silent,  Young  explained  to  law  enforcement  officers
that he had the guns and ammunition because he believed that
the gang to which he previously belonged wanted to kill him
over an old drug debt.
    Young pled guilty to a single count of unlawful possession
of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). The
parties agreed that Young’s base offense level was 20 under
guidelines section 2K2.1(a)(4)(B). That level was increased by
four under section 2K2.1(b)(6)(B) because Young possessed the
firearm  in  connection  with  another  felony  offense,  namely,
possession  of  a  controlled  substance.  The  court  subtracted
three  levels  for  acceptance  of  responsibility  under  section
3E1.1, resulting in a total offense level of 21. Young’s criminal
history placed him in Category V, and the resultant sentencing
range was 70 to 87 months. Young requested a sentence of 70
months  and  the  government  simply  requested  a  within‐
guidelines sentence. 
   The probation officer suggested that an upward variance
might be appropriate under section 4B1.2(a) and the accompa‐
4                                                       No. 16‐3733

nying  Application  Note  4,  based  on  Young’s  prior  burglary
convictions. Section 4B1.2(a), which defines the term “crime of
violence,” had recently been amended to remove “burglary of
a dwelling” from the list of crimes of violence. Had it remained
on  the  list,  Young’s  base  offense  level  would  have  been  22
rather than 20, and his resultant guidelines range would have
been  84  to  105  months’  imprisonment.  Application  Note  4
provides that there may be cases in which a burglary involves
violence  but  does  not  qualify  as  a  crime  of  violence  under
section 4B1.2(a), and so an upward departure may be appropri‐
ate to account for that circumstance. Young responded to the
probation officer’s suggestion by contending that there were
no  facts  in  the  presentence  report  regarding  his  burglary
convictions  that  would  support  an  upward  variance  for
violence. 
   The  presentence  report  described  the  two  counts  of
burglary for which he was convicted as follows:
     On February 5, 2007, the defendant did break and
     enter  into  the  dwelling  of  Hugo  Gonzalez  Ibarra,
     with the intent to commit a felony therein, to‐wit:
     the  crime  of  Theft.  Count  2  ‐  Burglary,  a  Class  B
     Felony, I.C. Section 35‐43‐2‐1(1)(B)(i).
     On February 5, 2007, the defendant did break and
     enter into the dwelling of James Johnson, with the
     intent to commit a felony therein, to‐wit: the crime
     of Theft. Count 4 ‐ Burglary, a Class B Felony, I.C.
     Section 35‐43‐2‐1(1)(B)(i).
R. 22, at 7. Young was also charged with one count of taking
property from Ibarra by using or threatening the use of force
No. 16‐3733                                                       5

while armed with a knife, and one count of knowingly confin‐
ing Ibarra without his consent in a residence while armed with
a deadly weapon, with both counts occurring the same day as
the burglary charges. These additional charges were dismissed.
    In  explaining  Young’s  sentence,  the  district  court  re‐
marked:
     What  I  don’t  think  is  adequately  captured  by  the
     guidelines  is  your  base  offense  level.  I’ve  already
     found  that  the  base  offense  level  should  be  20
     because the assault—semi‐assault rifle, the SKS that
     you possessed in addition to the loaded handgun—
     which you don’t receive another bump for because
     that only applies if three or more guns are located
     accurately  applies  because  of  the  high‐capacity
     magazine that was in close proximity.
     But what isn’t taken into consideration, which the
     guideline application notes say that I can consider,
     is  the  fact  that  your  burglary  convictions  are  no
     longer considered crimes of violence like technically
     when  calculating  the  guidelines  under  Chapter  4,
     but  the  revised  guidelines  indicate  that  the  Court
     may  consider—and  this  is  Application  Note  4  to
     Chapter  4B1.2,  that  the  Court  may  consider  in
     instances  which  a  burglary  involves  violence  but
     does not qualify as a crime of violence as defined, a
     higher sentence or a higher criminal history category
     than would have applied if the burglary qualified as
     a crime of violence; therefore, an upward departure
     or variance may be appropriate.
6                                                     No. 16‐3733

     If your burglary applied to your base offense level
     as a crime of violence, then your base offense level
     would have been—your adjusted level would have
     been 23, and your guideline range would have been
     84 to 105.
     In your PSR—it is scant with details to the burglary,
     but it does allege that you broke into the dwelling of
     another individual with the intent to commit a theft,
     and you were convicted of two of those counts of
     burglary. And I do find that that’s not accurately—
     that conduct and the concern in somebody having
     that prior conviction and then possessing a firearm
     is not adequately captured by the  range of—or  at
     least the offense level, adjusted offense level of 21.
     Other  than  that,  I  think  your  guideline  range  is
     appropriate.
R.  33,  at  74‐75.  The  court  then  remarked  on  a  number  of
aggravating  circumstances,  as  well  as  other  section  3553(a)
factors  before  sentencing  Young  to  eighty‐four  months’
imprisonment. The court characterized that sentence as within
the properly calculated guideline range, “but also what would
be the low end of the guideline range if your burglaries were
incorporated  as  a  crime  of  violence  into  your  base  offense
level[.]” R. 33, at 79. Young appeals.
                                  II.
    On appeal, Young contends that the district court commit‐
ted procedural error when it relied on a clearly erroneous fact
to enhance his sentence. Our review of sentencing decisions is
No. 16‐3733                                                                      7

limited to whether they are reasonable, applying the abuse of
discretion standard. Gall v. United States, 552 U.S. 38, 46 (2007);
United States v. McLaughlin, 760 F.3d 699, 703 (7th Cir. 2014).
We  first  must  ensure  that  the  district  court  committed  no
significant procedural error, such as incorrectly calculating the
guidelines range, failing to consider the section 3553(a) factors,
selecting a sentence based on clearly erroneous facts, or failing
to explain adequately the chosen sentence. Gall, 552 U.S. at 51.
After United States v. Booker, 543 U.S. 220 (2005), whether the
district  court  followed  the  proper  procedures  in  imposing
sentence is a question of law that we review de novo. United
States v. Mendoza, 510 F.3d 749, 754 (7th Cir. 2007).2
   Young contends that the district court procedurally erred
when  it  found  that  his  prior  convictions  for  burglary  to  a
dwelling  involved  violence  and  then  relied  on  that  clearly
erroneous fact in determining his sentence. Although we agree
with Young that the PSR contains no evidence supporting a
finding that the burglaries were violent, the district court never
made such a finding and did not adjust Young’s sentence on

2
   The government asserts that we should review for plain error because the
sentence was based on facts in the PSR to which Young did not object. We
disagree. The PSR notes that, in addition to the burglaries for which he was
convicted, Young was charged with two additional crimes during the Ibarra
burglary that could be described as violent. However, the PSR also indicates
that  those  charges  were  dropped,  and  so  there  are  no  facts  in  the  PSR
supporting a finding that the burglaries were violent. Moreover, Young
objected  to  the  probation  officer’s  suggestion  that  his  sentence  could  be
enhanced on the ground that the burglary was violent, arguing that there
was no evidence in the PSR that would support that factual conclusion.
Therefore, Young preserved his objection and we will review the issue de
novo.
8                                                     No. 16‐3733

that basis. The court simply addressed the probation officer’s
recommendation,  noting  what  the  sentencing  range  would
have been if the burglaries still qualified as crimes of violence.
The court also remarked that the chosen sentence of eighty‐
four months was both within the properly calculated guide‐
lines range and at the bottom of the range if the burglaries had
counted as crimes of violence. But the court gave no indication
that  it  was  enhancing  the  sentence  because  it  found  the
burglaries to be crimes of violence.
    A  fair  reading  of  the  district  court’s  comments  during
sentencing  indicates  that  the  court  gave  thorough  consider‐
ation to both the properly calculated guidelines range and the
relevant section 3553(a) factors. The court first indicated that
the  guidelines  did  not  adequately  account  for  the  offense
conduct, noting that Young possessed both a semi‐assault rifle
and  a  loaded  handgun,  but  that  there  was  no  sentencing
consequence for the second firearm because an enhancement
for  multiple  weapons  took  effect  only  when  three  or  more
firearms were located. As for the burglaries, the court noted
that there were very few details of those crimes in the PSR but
that the calculated offense level did not adequately capture the
concerns  raised  by  a  person  possessing  firearms  with  two
burglary convictions in his recent criminal history. 
    The district judge was also “concerned greatly” by Young’s
conduct  shortly  after  being  released  from  prison  for  the
burglaries.  From  a  recidivism  perspective,  the  court  was
troubled  that  Young  tested  positive  for  drugs  shortly  after
being  placed  on  probation,  and  that  he  used  a  device  to
attempt to evade that positive test result. The court also noted
that  Young  possessed  nine  magazines,  eight  of  which  were
No. 16‐3733                                                          9

loaded. Four were high‐capacity magazines that fit the semi‐
automatic rifle that Young possessed. In all, he had 221 rounds
of ammunition and a loaded handgun in addition to the rifle,
admittedly because he believed that a gang wanted to kill him
over a drug debt. The court remarked:
     Think  about  it  for  a  minute.  Riding  around  in  a
     vehicle with all this ammunition, with a high‐capac‐
     ity magazine, with a semi‐assault rifle, with a bayo‐
     net  attached,  with  a  loaded  firearm,  with  over  a
     pound of marijuana, with an amount of heroin, so
     much could have gone wrong. The reason why you
     possessed  those  things—I  have  no  doubt  that,  if
     pressed, you would have used them. 
     And that’s a very reason why the status offense of
     being  a  felon  in  possession  is,  is  criminalized.  It’s
     why this statute exists, to address situations such as
     what  occurred  here.  So,  this  offense  conduct  is
     incredibly serious.
R. 33, at 76. As with the positive drug test, the judge remarked
that  she  was  very  concerned  that  Young  engaged  in  this
conduct  so  soon  after  being  released  from  prison,  raising
questions about recidivism and specific deterrence. 
   In the end, the court summarized the reasons for the chosen
sentence:
     But  because  of  the  concerns  that  I’ve  expressed
     about  the  seriousness  of  the  offense,  my  grave
     concerns  about  your  high  likelihood  to  recidivate
     based on your prior non‐compliance with probation,
10                                                      No. 16‐3733

      as well as the fact that the previous lengthy sentence
      did not deter your criminal conduct in this case, the
      seriousness  of  the  offense,  all  your  history  and
      characteristics,  I find that  still within the range  of
      your  properly  calculated  guideline  range  but  also
      what would be the low end of the guideline range if
      your  burglaries  were  incorporated  as  a  crime  of
      violence into your base offense level, I find that a
      sentence of 84 months is appropriate and not greater
      than necessary to address all of those factors.
R. 33, at 79. 
    Noticeably  absent  from  that  list  is  a  finding  that  the
burglaries were violent or  a reliance  on such a  finding. The
burglaries  concerned  the  court  because  the  defendant,  with
those  convictions  in  his  history,  and  with  a  controlled  sub‐
stance problem, was now upping the ante by arming himself
to the hilt. The court expressed some disagreement with the
guideline amendment that removed burglary from the list of
crimes of violence. But after Pepper v. United States, 562 U.S.
476,  501  (2011),  district  courts  are  free  to  disagree  with  a
guideline provision and adjust a sentence accordingly. Indeed,
in an appropriate case, a district court may even impose a non‐
guidelines sentence based on disagreement with the Sentenc‐
ing  Commission’s  views.  In  this  instance,  the  court  at  most
used its concerns about the burglaries, followed by a weapons
offense, to adjust the sentence within the properly calculated
guidelines range. There was no error in doing so.
                                                       AFFIRMED.